NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PAUL HUPP,                                      No. 16-55266

                Plaintiff-Appellant,            D.C. No. 5:14-cv-02560-VAP-SP

 v.
                                                MEMORANDUM*
TERRANCE R. HUBBS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Virginia A. Phillips, Chief Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Paul Hupp appeals pro se from district court’s judgment dismissing his 42

U.S.C. § 1983 action alleging Fourth Amendment and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal for failure to state a claim under Federal Rule of Civil Procedure



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
12(b)(6). Naffe v. Frey, 789 F.3d 1030, 1035 (9th Cir. 2015). We affirm.

      The district court properly dismissed Hupp’s Fourth Amendment claim

arising out of defendant Hubbs’ alleged license plate check because Hubbs’ act of

running a license plate check to access Hupp’s home address did not constitute a

search under the Fourth Amendment and thus did not require probable cause. See

United States v. Diaz-Castaneda, 494 F.3d 1146, 1152 (9th Cir. 2007) (a police

officer does not conduct a search under the Fourth Amendment when he sees a

license plate in plain view and uses it to access non-private information about the

car and its owner).

      We reject as without merit Hupp’s various contentions about the district

court’s bias, its assignment of cases to particular judges, and its failure to provide

an opportunity for oral argument.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                      16-55266